DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends on claim 13 which recites in part “determining to monitor comprises refraining from monitoring the PDCCH on any scheduled PDCCH monitoring periods of any carrier of the group of carriers that do not overlap with the scheduled PDCCH monitoring periods of the first carrier.”  Claim 15 recites in monitoring the PDCCH on any scheduled PDCCH monitoring periods of any of carrier of the group of carriers that do not overlap with the scheduled PDCCH monitoring periods of the first carrier and do overlap with a period for monitoring the PDSCH on at least one of other carrier of the group of carriers.”  It is unclear how a UE can refrain from monitoring on any scheduled PDCCH monitoring periods of any carrier of the group of carriers that do not overlap with the scheduled PDCCH monitoring periods of the first carrier as stated in claim 13 and simultaneously monitor on any scheduled PDCCH monitoring periods of any of carrier of the group of carriers that do not overlap with the scheduled PDCCH monitoring periods of the first carrier as required by claim 15.  Therefore, claim 15 is rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 19, 24, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2021/0321446; “Lee”) in view of Hauwei, “Procedure of cross-slot scheduling for UE power saving,” 3GPP TSG RAN WG1 Meeting #98, Prague, Czech Republic, August 26-30, 2019, R1-1908070 (“Huawei”).
Regarding claim 1, Lee teaches a method for scheduling wireless communications by a user equipment (UE), the method comprising: 
receiving a time-domain configuration comprising one or more offset values of time-domain resources relative to reception of physical downlink control channel (PDCCH) [Lee ¶ 0120, Fig. 5: a wireless transmit/receive unit (WTRU) may receive a TDRA list configuration (see also ¶ 0095: a set of slot offsets for physical downlink shared channel (PDSCH) scheduling from the slot where the WTRU received scheduling DCI/PDCCH)], each of the one or more offset values indicating a scheduling offset indicative of a number of slots offset from the reception of PDCCH [Lee ¶ 0120: TDRA list may include multiple entries, wherein each of the entries may include a resource allocation that may include a slot offset value that may be, for example, for locating a slot in which to receive the PDSCH (or transmit the PUSCH)], 
the UE being configured with a scheduling adaptation configuration, the scheduling adaptation configuration comprising one or more minimum offset values relative to reception of the PDCCH [Lee ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value], the one or more minimum offset values corresponding to a carrier and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of [Lee ¶ 0095: k0 value (minimum slot offset) may determine the slot offset for the PDSCH reception from the slot where the scheduling DCI is received (see also ¶ 0068: WTRU may receive aggregated carriers (i.e. k0 would inherently be associated with a carrier)], 
determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier [Lee ¶ 0121: WTRU may decode a DCI in a slot of the PDCCH, obtain, from the decoded DCI, an index identifying one of the entries in the TDRA list, and retrieve, from the TDRA list, a particular slot offset value identified by the index; ¶ 0122: WTRU may compare the particular slot offset value with the minimum slot offset value, for example, that was received in the physical layer or L1 signaling, to determine if the value is less than or greater than the minimum slot offset value]; and 
one or more of transmitting over a physical uplink shared channel (PUSCH) or monitoring a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the at least one offset value of the one or more offset values that are greater than or equal to the minimum offset value of the corresponding carrier [Lee ¶ 0122, Fig. 5: if the WTRU determines that the particular slot offset value is greater than or equal to the minimum slot offset value (514), the WTRU may proceed to receive the scheduled PDSCH (or transmit the scheduled PUSCH), for example in the slot offset from the slot which the DCI was decoded (518) where the slot offset may be the particular slot offset value].
However, Lee does not explicitly disclose each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and 
However, in a similar field of endeavor, Huawei teaches each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Huawei sec. 4: In CA, the active BWP on different carriers may have different SCS, and the corresponding minimum values of K0, K2 etc. for same-slot/cross-slot scheduling and different SCSs need to be assigned; see also sec. 2.2 which outlines the transmission of TDRA and subsequent comparison of TDRA values to a indicated k0/k2 (i.e. ]; and
for each carrier of the group of carriers, determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier; and for each carrier of the group of carriers, transmitting over a physical uplink shared channel (PUSCH) or monitoring a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the at least one offset value of the one or more offset values [Huawei sec. 2.2: If the indicated K0/K2 is not smaller than the old minimum applicable K0/K2, the UE is required to process PDSCH/PUSCH and update the minimum applicable K0/K2, otherwise, the UE only updates the minimum applicable K0/K2 and does not need to process PDSCH/PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee with the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei.  The motivation to combine these references is to achieve UE power saving in cross-slot/cross-carrier scheduling [Huawei sec. 4].
Regarding claim 6, Lee in view of Huawei teaches the method of claim 1, wherein one or more of the time-domain configuration and the scheduling adaptation configuration is received in a radio resource control (RRC) message using Layer 3 signaling, or a downlink control information (DCI) or a media access control (MAC) control element (CE) and using Layer 1 or Layer 2 signaling [Lee ¶ 0139: TDRA (i.e. time-domain configuration) may be received in RRC; ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value (i.e. adaptation configuration)].
Regarding claim 9, Lee in view of Huawei teaches the method of claim 1, further comprising receiving the scheduling adaptation configuration, wherein the scheduling adaptation configuration and the time-domain configuration are received separately [Lee Fig. 5 shows receiving TDRA (i.e. time-domain configuration) separately from L1 signaling including minimum slot offset (i.e. adaptation configuration); see also ¶ 0139: TDRA received in RRC and offset received in subsequent L1 signaling].
Regarding claim 19, Lee teaches a user equipment (UE) configured for scheduling wireless communications, the UE comprising: 
a memory; and a processor communicatively coupled to the memory [Lee ¶ 0045, Fig. 1B: WTRU having processor 118 coupled to memory 130/132], the processor and the memory configured to: 
receive a time-domain configuration comprising one or more offset values of time-domain resources relative to reception of physical downlink control channel (PDCCH) [Lee ¶ 0120, Fig. 5: a wireless transmit/receive unit (WTRU) may receive a TDRA list configuration (see also ¶ 0095: a set of slot offsets for physical downlink shared channel (PDSCH) scheduling from the slot where the WTRU received scheduling DCI/PDCCH)], each of the one or more offset values indicating a scheduling offset indicative of a number of slots offset from the reception of PDCCH [Lee ¶ 0120: TDRA list may include multiple entries, wherein each of the entries may include a resource allocation that may include a slot offset value that may be, for example, for locating a slot in which to receive the PDSCH (or transmit the PUSCH)], 
the UE being configured with a scheduling adaptation configuration, the scheduling adaptation configuration comprising one or more minimum offset values relative to reception of the PDCCH [Lee ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value], the one or more minimum offset values corresponding to a carrier and indicating a minimum [Lee ¶ 0095: k0 value (minimum slot offset) may determine the slot offset for the PDSCH reception from the slot where the scheduling DCI is received (see also ¶ 0068: WTRU may receive aggregated carriers (i.e. k0 would inherently be associated with a carrier)];
determine which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier [Lee ¶ 0121: WTRU may decode a DCI in a slot of the PDCCH, obtain, from the decoded DCI, an index identifying one of the entries in the TDRA list, and retrieve, from the TDRA list, a particular slot offset value identified by the index; ¶ 0122: WTRU may compare the particular slot offset value with the minimum slot offset value, for example, that was received in the physical layer or L1 signaling, to determine if the value is less than or greater than the minimum slot offset value]; and 
one or more of transmit over a physical uplink shared channel (PUSCH) or monitor a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the at least one offset value of the one or more offset values that are greater than or equal to the minimum offset value of the corresponding carrier [Lee ¶ 0122, Fig. 5: if the WTRU determines that the particular slot offset value is greater than or equal to the minimum slot offset value (514), the WTRU may proceed to receive the scheduled PDSCH (or transmit the scheduled PUSCH), for example in the slot offset from the slot which the DCI was decoded (518) where the slot offset may be the particular slot offset value].

However, in a similar field of endeavor, Huawei teaches each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Huawei sec. 4: In CA, the active BWP on different carriers may have different SCS, and the corresponding minimum values of K0, K2 etc. for same-slot/cross-slot scheduling and different SCSs need to be assigned; see also sec. 2.2 which outlines the transmission of TDRA and subsequent comparison of TDRA values to a indicated k0/k2 (i.e. ]; and
for each carrier of the group of carriers, determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier; and for each carrier of the group of carriers, transmitting over a physical uplink shared channel (PUSCH) or monitoring a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the [Huawei sec. 2.2: If the indicated K0/K2 is not smaller than the old minimum applicable K0/K2, the UE is required to process PDSCH/PUSCH and update the minimum applicable K0/K2, otherwise, the UE only updates the minimum applicable K0/K2 and does not need to process PDSCH/PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee with the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei.  The motivation to combine these references is to achieve UE power saving in cross-slot/cross-carrier scheduling [Huawei sec. 4].
Regarding claim 24, Lee in view of Huawei teaches the UE of claim 19, wherein one or more of the time-domain configuration and the scheduling adaptation configuration is received in a radio resource control (RRC) message using Layer 3 signaling, or a downlink control information (DCI) or a media access control (MAC) control element (CE) and using Layer 1 or Layer 2 signaling [Lee ¶ 0139: TDRA (i.e. time-domain configuration) may be received in RRC; ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value (i.e. adaptation configuration)].
Regarding claim 27, Lee in view of Huawei teaches the UE of claim 19, wherein the processor and the memory are further configured to receive the scheduling adaptation configuration, wherein the scheduling adaptation configuration and the time-[Lee Fig. 5 shows receiving TDRA (i.e. time-domain configuration) separately from L1 signaling including minimum slot offset (i.e. adaptation configuration); see also ¶ 0139: TDRA received in RRC and offset received in subsequent L1 signaling].
Regarding claim 29, Lee teaches a method for scheduling wireless communications by a base station (BS) [Lee ¶ 0307: A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station; see Fig. 1C communication between eNB and WTRU], the method comprising: 
transmitting, to a user equipment (UE), a time-domain configuration comprising one or more offset values of time-domain resources relative to reception of physical downlink control channel (PDCCH) by the UE [Lee ¶ 0120, Fig. 5: a wireless transmit/receive unit (WTRU) may receive a TDRA list configuration (see also ¶ 0095: a set of slot offsets for physical downlink shared channel (PDSCH) scheduling from the slot where the WTRU received scheduling DCI/PDCCH)], each of the one or more offset values indicating a scheduling offset indicative of a number of slots offset from the reception of the PDCCH by the UE [Lee ¶ 0120: TDRA list may include multiple entries, wherein each of the entries may include a resource allocation that may include a slot offset value that may be, for example, for locating a slot in which to receive the PDSCH (or transmit the PUSCH)]; 
transmitting, to the UE, a scheduling adaptation configuration, the scheduling adaptation configuration comprising one or more minimum offset values relative to reception of the PDCCH [Lee ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value], the one or more minimum offset values corresponding to a carrier and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Lee ¶ 0095: k0 value (minimum slot offset) may determine the slot offset for the PDSCH reception from the slot where the scheduling DCI is received (see also ¶ 0068: WTRU may receive aggregated carriers (i.e. k0 would inherently be associated with a carrier)]; and 
one or more of transmitting over a physical downlink shared channel (PDSCH) or receiving over a physical uplink shared channel (PUSCH) utilizing time-domain resources corresponding to at least one offset value of the one or more offset values that are greater than or equal to a minimum offset value of the corresponding carrier [Lee ¶ 0122, Fig. 5: if the WTRU determines that the particular slot offset value is greater than or equal to the minimum slot offset value (514), the WTRU may proceed to receive the scheduled PDSCH (or transmit the scheduled PUSCH), for example in the slot offset from the slot which the DCI was decoded (518) where the slot offset may be the particular slot offset value].
However, Lee does not explicitly disclose each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH; for each carrier of the group of carriers, determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier; and for each carrier of the group of carriers, transmitting over a physical uplink shared channel (PUSCH) or 
However, in a similar field of endeavor, Huawei teaches each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Huawei sec. 4: In CA, the active BWP on different carriers may have different SCS, and the corresponding minimum values of K0, K2 etc. for same-slot/cross-slot scheduling and different SCSs need to be assigned; see also sec. 2.2 which outlines the transmission of TDRA and subsequent comparison of TDRA values to a indicated k0/k2 (i.e. ]; and
for each carrier of the group of carriers, determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier; and for each carrier of the group of carriers, transmitting over a physical uplink shared channel (PUSCH) or monitoring a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the at least one offset value of the one or more offset values [Huawei sec. 2.2: If the indicated K0/K2 is not smaller than the old minimum applicable K0/K2, the UE is required to process PDSCH/PUSCH and update the minimum applicable K0/K2, otherwise, the UE only updates the minimum applicable K0/K2 and does not need to process PDSCH/PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of [Huawei sec. 4].
Regarding claim 30, Lee teaches a base station (BS) configured for scheduling wireless communications, the BS comprising: 
a memory; and a processor communicatively coupled to the memory [Lee ¶ 0307: A processor in association with software stored in memory may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station; see Fig. 1C communication between eNB and WTRU], the processor and the memory configured to: 
transmit, to a user equipment (UE), a time-domain configuration comprising one or more offset values of time-domain resources relative to reception of physical downlink control channel (PDCCH) by the UE [Lee ¶ 0120, Fig. 5: a wireless transmit/receive unit (WTRU) may receive a TDRA list configuration (see also ¶ 0095: a set of slot offsets for physical downlink shared channel (PDSCH) scheduling from the slot where the WTRU received scheduling DCI/PDCCH)], each of the one or more offset values indicating a scheduling offset indicative of a number of slots offset from the reception of the PDCCH by the UE [Lee ¶ 0120: TDRA list may include multiple entries, wherein each of the entries may include a resource allocation that may include a slot offset value that may be, for example, for locating a slot in which to receive the PDSCH (or transmit the PUSCH)]; 
[Lee ¶ 0121: WTRU may receive physical layer or layer 1 (L1) signaling, which may include a minimum slot offset value], the one or more minimum offset values corresponding to a carrier and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Lee ¶ 0095: k0 value (minimum slot offset) may determine the slot offset for the PDSCH reception from the slot where the scheduling DCI is received (see also ¶ 0068: WTRU may receive aggregated carriers (i.e. k0 would inherently be associated with a carrier)]; and 
one or more of transmit over a physical downlink shared channel (PDSCH) or receive over a physical uplink shared channel (PUSCH) utilizing time-domain resources corresponding to at least one offset value of the one or more offset values that are greater than or equal to a minimum offset value of the corresponding carrier [Lee ¶ 0122, Fig. 5: if the WTRU determines that the particular slot offset value is greater than or equal to the minimum slot offset value (514), the WTRU may proceed to receive the scheduled PDSCH (or transmit the scheduled PUSCH), for example in the slot offset from the slot which the DCI was decoded (518) where the slot offset may be the particular slot offset value].
However, Lee does not explicitly disclose each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH; for each carrier of the group of carriers, determining 
However, in a similar field of endeavor, Huawei teaches each of the one or more minimum offset values corresponding to one or more carriers of the group of carriers and indicating a minimum scheduling offset indicative of a minimum number of slots offset from the reception of PDCCH [Huawei sec. 4: In CA, the active BWP on different carriers may have different SCS, and the corresponding minimum values of K0, K2 etc. for same-slot/cross-slot scheduling and different SCSs need to be assigned; see also sec. 2.2 which outlines the transmission of TDRA and subsequent comparison of TDRA values to a indicated k0/k2 (i.e. ]; and
for each carrier of the group of carriers, determining which at least one offset value of the one or more offset values are greater than or equal to a minimum offset value of the corresponding carrier; and for each carrier of the group of carriers, transmitting over a physical uplink shared channel (PUSCH) or monitoring a physical downlink shared channel (PDSCH) utilizing time-domain resources corresponding to the at least one offset value of the one or more offset values [Huawei sec. 2.2: If the indicated K0/K2 is not smaller than the old minimum applicable K0/K2, the UE is required to process PDSCH/PUSCH and update the minimum applicable K0/K2, otherwise, the UE only updates the minimum applicable K0/K2 and does not need to process PDSCH/PUSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee with the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei.  The motivation to combine these references is to achieve UE power saving in cross-slot/cross-carrier scheduling [Huawei sec. 4].

Claims 2, 7-8, 20, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Nory et al. (US 2010/0232373; “Nory”).
Regarding claim 2, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose further comprising receiving information indicative of carriers that form the group of carriers from a base station (BS).
However, in a similar field of endeavor, Nory teaches receiving information indicative of carriers that form the group of carriers from a base station (BS) [Nory ¶ 0016: the base station is configured to transmit a message [to UE] identifying the set of component carriers associated with the anchor carrier].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and [Nory ¶ 0003].
Regarding claim 7, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose further comprising receiving the scheduling adaptation configuration on a carrier of the group of carriers.
However, in a similar field of endeavor, Nory teaches receiving a DCI with scheduling configuration on a carrier of the group of carriers [Nory ¶ 0019: the second control message includes resource assignment type information, e.g., offset, indicating how to interpret the second control message; ¶ 0022: UE is expected to only monitor PDCCH messages from the anchor carrier after initial access (i.e. the control message containing offset is transmitted on anchor carrier of a group of carriers)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of transmitting, by a base station to a UE, scheduling configuration on an anchor carrier of a group of [Nory ¶ 0003].
Regarding claim 8, Lee in view of Huawei in view of Nory teaches the method of claim 7, however, Lee does not explicitly disclose wherein the carrier is an anchor carrier of the group of carriers.
However, Nory teaches wherein the carrier is an anchor carrier of the group of carriers [Nory ¶ 0022: UE is expected to only monitor PDCCH messages from the anchor carrier after initial access (i.e. the control message containing offset is transmitted on anchor carrier of a group of carriers)].
The motivation to combine these references is illustrated in the rejection of claim 7 above.
Regarding claim 20, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein the processor and the memory are further configured to receive information indicative of carriers that form the group of carriers from a base station (BS).
However, in a similar field of endeavor, Nory teaches receiving information indicative of carriers that form the group of carriers from a base station (BS) [Nory ¶ 0016: the base station is configured to transmit a message [to UE] identifying the set of component carriers associated with the anchor carrier].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and [Nory ¶ 0003].
Regarding claim 25, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein the processor and the memory are further configured to receive the scheduling adaptation configuration on a carrier of the group of carriers.
However, in a similar field of endeavor, Nory teaches receiving a DCI with scheduling configuration on a carrier of the group of carriers [Nory ¶ 0019: the second control message includes resource assignment type information, e.g., offset, indicating how to interpret the second control message; ¶ 0022: UE is expected to only monitor PDCCH messages from the anchor carrier after initial access (i.e. the control message containing offset is transmitted on anchor carrier of a group of carriers)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of transmitting, [Nory ¶ 0003].
Regarding claim 26, Lee in view of Huawei in view of Nory teaches the UE of claim 25, however, Lee does not explicitly disclose wherein the carrier is an anchor carrier of the group of carriers.
However, Nory teaches wherein the carrier is an anchor carrier of the group of carriers [Nory ¶ 0022: UE is expected to only monitor PDCCH messages from the anchor carrier after initial access (i.e. the control message containing offset is transmitted on anchor carrier of a group of carriers)].
The motivation to combine these references is illustrated in the rejection of claim 25 above.

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Lei et al. (US 2020/0374044; “Lei”).
Regarding claim 3, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose wherein the group of carriers comprise one or more of: carriers that share the same numerology or carriers that are in the same frequency band, or carriers that share the same transceiver component of the UE during wireless communication.
However, in a similar field of endeavor, Lei teaches wherein the group of carriers comprise one or more of: carriers that share the same numerology or carriers that are in [Lei ¶ 0089, Fig. 5: based on the numerology the carriers configured for carrier aggregation may be grouped into several carrier groups 545-555 (see transformation 540), wherein each carrier group has a unique numerology, such that each carrier in a carrier group has the same subcarrier spacing value; the limitations of claim 3 are written in the alternative, therefore, teaching a single of the alternative limitations is sufficient to reject the claim].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of grouping carriers according to same numerologies as taught by Lei.  The motivation to do so would be to support uplink communications through carrier aggregation over carriers with different subcarrier spacing [Lei ¶¶ 0004-0005].
Regarding claim 21, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein the group of carriers comprise one or more of: carriers that share the same numerology or carriers that are in the same frequency band, or carriers that share the same transceiver component of the UE during wireless communication.
[Lei ¶ 0089, Fig. 5: based on the numerology the carriers configured for carrier aggregation may be grouped into several carrier groups 545-555 (see transformation 540), wherein each carrier group has a unique numerology, such that each carrier in a carrier group has the same subcarrier spacing value; the limitations of claim 3 are written in the alternative, therefore, teaching a single of the alternative limitations is sufficient to reject the claim].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of grouping carriers according to same numerologies as taught by Lei.  The motivation to do so would be to support uplink communications through carrier aggregation over carriers with different subcarrier spacing [Lei ¶¶ 0004-0005].

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Ang et al. (US 2021/0314994; “Ang”).
Regarding claim 4, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose further comprising transmitting information indicative of carriers that form the group of carriers to a base station (BS).
However, in a similar field of endeavor, Ang teaches transmitting information indicative of carriers that form the group of carriers to a base station (BS) [Ang ¶ 0066: base station 105-a may transmit a carrier aggregation configuration to UE 115-a to configure UE 115-a for communications on multiple carriers and UE 115-a may then identify one or more preferred groups of carriers for synchronized scheduling at the base station 105-a, and UE 115-a may transmit an indication 505 of the preferred groups of carriers to base station 105-a (e.g., via RRC signaling)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of selecting, by a UE, a carrier or group of carriers to use for synchronization signaling as taught by Ang.  The motivation to do so would be to achieve power saving in user equipments in a carrier aggregated communication [Ang ¶ 0005].
Regarding claim 22, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein the processor and the memory are further configured to transmit information indicative of carriers that form the group of carriers to a base station (BS).
[Ang ¶ 0066: base station 105-a may transmit a carrier aggregation configuration to UE 115-a to configure UE 115-a for communications on multiple carriers and UE 115-a may then identify one or more preferred groups of carriers for synchronized scheduling at the base station 105-a, and UE 115-a may transmit an indication 505 of the preferred groups of carriers to base station 105-a (e.g., via RRC signaling)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of selecting, by a UE, a carrier or group of carriers to use for synchronization signaling as taught by Ang.  The motivation to do so would be to achieve power saving in user equipments in a carrier aggregated communication [Ang ¶ 0005].

Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Peng et al. (US 2020/0008076; “Peng”).
Regarding claim 5, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose wherein: the UE is configured with a plurality of groups of carriers, and at least one carrier is in at least two of the plurality of groups of carriers.
[Peng ¶ 0119, Fig. 7: there are intersection sets between the component carrier group of the first type and two component carrier groups of the second type, to be specific, the component carrier group of the first type and the two component carrier groups of the second type have partially overlapping component carriers].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of assigning carrier groups with overlapping carriers.  The motivation to do so would be to allow for aggregation of feedback information corresponding to the component carriers in the at least two component carrier groups over a same component carrier, thereby a limitation on a terminal power can be avoided [Peng ¶ 0162].
Regarding claim 23, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein: the UE is configured with a plurality of groups of carriers, and at least one carrier is in at least two of the plurality of groups of carriers.
However, in a similar field of endeavor, Peng teaches wherein: the UE is configured with a plurality of groups of carriers, and at least one carrier is in at least two [Peng ¶ 0119, Fig. 7: there are intersection sets between the component carrier group of the first type and two component carrier groups of the second type, to be specific, the component carrier group of the first type and the two component carrier groups of the second type have partially overlapping component carriers].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of assigning carrier groups with overlapping carriers.  The motivation to do so would be to allow for aggregation of feedback information corresponding to the component carriers in the at least two component carrier groups over a same component carrier, thereby a limitation on a terminal power can be avoided [Peng ¶ 0162].

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Qualcomm, “Cross-slot scheduling power saving techniques”, 3GPP TSG RAN WG1 #98, Prague, Czech Republic, R1-1909276, 26-30, August, 2019 (“Qualcomm”; cited in Applicant’s IDS of 04/22/2021)
Regarding claim 10, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose wherein the scheduling adaptation configuration comprises a plurality of sets of one or more minimum offset values, and further 
However, in a similar field of endeavor, Qualcomm teaches wherein the scheduling adaptation configuration comprises a plurality of sets of one or more minimum offset values, and further comprising receiving signaling comprising one or more bits indicative of a first set of the plurality of sets, wherein, for each carrier of the group of carriers, the minimum offset value of the corresponding carrier is determined from the first set [Qualcomm p. 2, proposals 1 & 2: a list of candidate values for k0 (i.e. set of minimum offset) of the DL BWP and a list of candidate values for k0 of the UL BWP are configured by the BS wherein an index (i.e. bit(s)) of an explicit indication may correspond to one of the candidate minimum offset values of the list].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of indicating a list of candidate minimum slot offset values, the values corresponding to UL/DL BWPs as taught by Qualcomm.  The motivation to do so would be to accommodate UL and DL transmissions that utilize different numerologies [Qualcomm p. 2, Observation 1].
Regarding claim 11, Lee in view of Huawei in view of Qualcomm teaches the method of claim 10, wherein the one or more bits are received via a downlink control information (DCI) [Lee ¶ 0121: WTRU may decode a DCI in a slot of the PDCCH, obtain, from the decoded DCI, an index identifying one of the entries in the TDRA list].
Regarding claim 28, Lee in view of Huawei teaches the UE of claim 19, however, does not explicitly disclose wherein the scheduling adaptation configuration comprises a plurality of sets of one or more minimum offset values, and further comprising receiving signaling comprising one or more bits indicative of a first set of the plurality of sets, wherein, for each carrier of the group of carriers, the minimum offset value of the corresponding carrier is determined from the first set.
However, in a similar field of endeavor, Qualcomm teaches wherein the scheduling adaptation configuration comprises a plurality of sets of one or more minimum offset values, and further comprising receiving signaling comprising one or more bits indicative of a first set of the plurality of sets, wherein, for each carrier of the group of carriers, the minimum offset value of the corresponding carrier is determined from the first set [Qualcomm p. 2, proposals 1 & 2: a list of candidate values for k0 (i.e. set of minimum offset) of the DL BWP and a list of candidate values for k0 of the UL BWP are configured by the BS wherein an index (i.e. bit(s)) of an explicit indication may correspond to one of the candidate minimum offset values of the list].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of [Qualcomm p. 2, Observation 1].

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Moulsley (US 2013/0012203; “Moulsley”).
Regarding claim 12, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose wherein a first carrier of the group of carriers is an anchor carrier, and further comprising: determining to monitor a PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of the first carrier.
However, in a similar field of endeavor, Moulsley teaches wherein a first carrier of the group of carriers is an anchor carrier [Moulsley ¶ 0057: a set of carriers is configured by the network for carrier aggregation, wherein an anchor carrier is defined on which the UE should monitor for control channel messages in both a common search space and a UE specific search space], and further comprising: 
determining to monitor a PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of the first carrier [Moulsley ¶ 0012: a common DRX cycle would apply to all (active) CCs; ¶ 0013: further power/blind decoding savings could be achieved by only monitoring a subset of active carriers at the end of each DRX cycle; ¶ 0052: selection of active carriers, i.e., monitored carriers, may be indicated to UE by higher-layer signaling].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of proving PDCCH monitoring in a carrier aggregation system wherein only active carriers are monitored according to a DRX cycle of the anchor carrier as taught by Moulsley.  The motivation to do so would be to achieve power saving in a carrier aggregation user equipment [Moulsley ¶ 0013].
Regarding claim 13, Lee in view of Huawei in view of Moulsley teaches the method of claim 12, however, Lee does not explicitly disclose wherein determining to monitor the PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of the first carrier comprises refraining from monitoring the PDCCH on any scheduled PDCCH monitoring periods of any carrier of the group of carriers that do not overlap with the scheduled PDCCH monitoring periods of the first carrier.
However, Moulsley teaches wherein determining to monitor the PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of the first carrier comprises refraining from monitoring the PDCCH on any scheduled PDCCH monitoring periods of any carrier of the group of carriers that do not overlap with the [Moulsley ¶ 0012: a common DRX cycle would apply to all (active) CCs; here, it is an inherent feature of discontinuous reception mode that PDCCH are not monitored outside the DRX ON period, therefore, monitoring could not occur on carriers with non-overlapping monitoring periods].
The motivation to combine these references is illustrated in the rejection of claim 12 above.
Regarding claim 14, Lee in view of Huawei in view of Moulsley teaches the method of claim 13, however, does not explicitly disclose wherein refraining from monitoring the PDCCH comprises powering down a transceiver component of the UE [Lee ¶ 0277: WTRU may be configured with one or more levels of power saving, e.g., a WTRU may be configured with deep sleep mode wherein one or more entire RF chains may be turned off; ¶ 0209: power mode is switched from high power/low power for DRX ON/OFF (i.e. RF chains may be powered down in a DRX OFF state wherein no monitoring occurs)].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Moulsley in view of Seo et al. (US 2021/0050936; “Seo”).
Regarding claim 16, Lee in view of Huawei in view of Moulsley teaches the method of claim 12, however, does not explicitly disclose wherein determining to monitor the PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of the first carrier comprises monitoring the PDCCH on each carrier of the group of carriers at the scheduled PDCCH monitoring periods of the first carrier.
[Seo ¶ 0189: UE may perform a carrier aggregation operation within the same frequency band, wherein, if monitoring occasions of the search space (set) overlap in the time domain, and the search spaces are associated with different CORESETs (i.e. CORESET is analogous to PDCCH monitoring occasion) having different QCL-TypeD properties, the UE monitors the PDCCH in a CORESET corresponding to (including) a CSS (set) with the lowest index in an active DL BWP of a serving cell (i.e. a first carrier of the set) with the lowest serving cell index containing the CSS. At this time, the UE may monitor a different CORESET with the same QCL-TypeD properties as the QCL-TypeD properties of the given CORESET (i.e. CORESETs that are quasi co-located with first carrier CORESET are monitored)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee in view of the method of using different minimum slot offset values for different carriers of an active BWP as taught by Huawei further with the method of monitoring for PDCCH of multiple carriers that care CORESETs overlapping in time domain resources.  [Seo ¶¶ 0002-0003].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Nagata et al. (WO 2020/121412A1; “Nagata”; cited portion are to the attached Machine Translation retrieved from IP.com).
Regarding claim 17, Lee in view of Huawei teaches the method of claim 1, however, does not explicitly disclose further comprising: determining to monitor the PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of a first carrier of the group of carriers having a lowest periodicity of scheduled PDCCH monitoring periods among the group of carriers.
However, in a similar field of endeavor, Nagata teaches determining to monitor the PDCCH of each carrier of the group of carriers based on scheduled PDCCH monitoring periods of a first carrier of the group of carriers having a lowest periodicity of scheduled PDCCH monitoring periods among the group of carriers [Nagata p. 12, ¶ 4: control unit 210 selects the search space set having the minimum monitoring period from among the setting information of the search space set of the slot to be monitored. It is determined that the search space set has the smallest monitoring slot period based only on the second upper layer parameter indicating the period and the offset, and for the radio link monitoring based on the search space set having the smallest monitoring period; ¶ 1: control part 210 monitors the search space set which has the minimum monitoring period among the setting information of a search space set].
[Nagata p. 3, ¶ 9].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei in view of Nagata in view of Zhou et al. (US 2019/0357238; “Zhou”).
Regarding claim 18, Lee in view of Huawei in view of Nagata teaches the method of claim 17, however, does not explicitly disclose further comprising: determining to monitor the PDCCH of each carrier of the group of carriers based on a largest configured subcarrier spacing for monitoring PDCCH among the group of carriers.
However, in a similar field of endeavor, Zhou teaches determining to monitor the PDCCH of each carrier of the group of carriers based on a largest configured subcarrier spacing for monitoring PDCCH among the group of carriers [Zhou ¶ 0372: first active BWP 3512 and/or the second active BWP 3514 (i.e. carriers) may be configured with one or more search spaces (e.g., common and/or wireless device-specific), wherein the first active BWP 3512 may be selected, by the wireless device 3530, based on the first active BWP 3512 having, e.g., the lowest numerology index or the highest numerology index (see also ¶ 0112: different subcarrier spacing may correspond to different transmission numerologies, i.e., a lowest/highest numerology would correspond to a lowest/highest SCS configuration)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of indicating a set of configured slot offset values, a minimum slot offset value for PDSCH/PUSCH, and comparing the values to determine if the stored slot offset value is valid as taught by Lee with the method of determining to monitor for PDCCH of a selected carrier, wherein the selected BWP is based on numerology as taught by Zhou.  The motivation to do so would be to reduce power consumption of a wireless device in a carrier aggregated communications [Zhou ¶ 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474